DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed 3/16/2021 has been entered
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

			
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 10 recites “wherein the number of long-training symbols is equal for both the first null data packet frame and the second null data packet frame and is set to the ma”.   The claim is cut off, therefore it is unclear what the rest of the claim language should be.   The specification does not provide clarification on this.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9-14, and 16-20 are rejected under 35 U.S.C 103 as being unpatentable over Chun (US 2017/0170937) in view of Ghosh (US 2017/0294953).

Regarding Claim 1, Chun teaches a access point operating in a wireless network, the access point comprising (Chun, Fig 32, paragraph 633, apparatus 3210 may be an AP or STA):
 one or more memories (Chun, Fig 32, paragraph 633, apparatus 3210 may be an AP or STA, and includes a processor 3211 and memory 3212); and 
a processor coupled to the one or more memories, wherein the one or more memories include instructions, which when executed by the processor, cause the access point to (Chun, Fig 32, paragraph 633, apparatus 3210 may be an AP or STA, and includes a processor 3211 and memory 3212, inherently the memory would hold instructions to be executed by the processor): 
transmit a null data packet announcement frame to a first station and a second station in the wireless network, wherein the null data packet announcement frame causes the first station to transmit a first null data packet frame to the access point (Chun, Fig 28, paragraph 544, the AP transmits NDPA (null data packet announcement) frame to each STA, paragraph 554-5, first STA (STA1) that receives the NDPA frame 2810 transmits the NDP 2820 to the AP), 
receive the first null data packet frame from the first station an interframe space period following the null data packet announcement frame (Chun, Fig 28, paragraph 544, the AP transmits NDPA (null data packet announcement) frame to each STA, paragraph 554-5, first STA (STA1) that receives the NDPA frame 2810 transmits the NDP 2820 to the AP after the SIFS, paragraph 221, SIFS is a short interframe space), 
transmit a poll frame to the second station in the wireless network following receipt of the first beamforming information from the first station, wherein the poll frame causes the second station to transmit a second null data packet frame to the access point (Chun, Fig 28, paragraph 554-5, first STA (STA1) that receives the NDPA frame 2810 transmits the NDP 2820 to the AP, paragraph 558, next the AP transmits a beamforming report poll frame 2830 to STA 2, paragraph 561, STA 2 that receives the Beamforming Report Poll frame 2830 transmits the NDP 2840 to the AP).

    PNG
    media_image1.png
    388
    484
    media_image1.png
    Greyscale

Chun does not explicitly teach the below limitations:
generate first beamforming information based on the first null data packet frame that describes a wireless channel between the first station and the access point in which the first null data packet frame was transmitted, 
transmit the first beamforming information to the first station, wherein the first station is to utilize the first beamforming information for performing beamforming operations with the access point. 
However Ghosh teaches the below limitations:
generate first beamforming information based on the first null data packet frame that describes a wireless channel between the first station and the access point in which the first null data packet frame was transmitted (Ghosh, Fig 19, items 170, 1906, 102, paragraph 174, AP 170 broadcasts UMM frame 1906, paragraph 175, WTRUs 102 may readjust their frequency offset based on the information in the UMM frame 1906, paragraph 184, AP 170 may indicate to WTRUs 102 in UMM frame  which MIMO technology to use, beamforming can be one of the technologies, hence this information is interpreted as a beamforming report, the Resp packets 1904 of Fig 19 of Ghosh would correspond to the NDP packets 2820, 2840, 2860 of Chun), 
transmit the first beamforming information to the first station, wherein the first station is to utilize the first beamforming information for performing beamforming operations with the access point (Ghosh, Fig 19, items 170, 1906, 102, paragraph 174, AP 170 broadcasts UMM frame 1906, paragraph 175, WTRUs 102 may readjust their frequency offset based on the information in the UMM frame 1906, paragraph 184, AP 170 may indicate to WTRUs 102 in UMM frame  which MIMO technology to use, beamforming can be one of the technologies, hence this information is interpreted as a beamforming report), 

    PNG
    media_image2.png
    430
    649
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chun by adding generating beamforming information after feedback from a station as taught by Ghosh.    Because Chun and Ghosh teach beamforming, and specifically Ghosh teaches generating beamforming information after feedback from a station for the benefit of the analogous art of determining a group for multiple WTRUs based on a received beamformer capability element (Ghosh, abstract).

Regarding Claim 2, Chun and Ghosh further teach wherein the one or more memories include further instructions, which when executed by the processor, further cause the access point to: 
receive the second null data packet frame from the second station an interframe space period following the poll frame (Chun, Fig 28, paragraph 554-5, first STA (STA1) that receives the NDPA frame 2810 transmits the NDP 2820 to the AP, paragraph 558, next the AP transmits a beamforming report poll frame 2830 to STA 2, paragraph 561, STA 2 that receives the Beamforming Report Poll frame 2830 transmits the NDP 2840 to the AP); 
generate second beamforming information based on the second null data packet frame that describes a wireless channel between the second station and the access point in which the second null data packet frame was transmitted (Ghosh, Fig 19, items 170, 1906, 102, paragraph 174, AP 170 broadcasts UMM frame 1906, paragraph 175, WTRUs 102 may readjust their frequency offset based on the information in the UMM frame 1906, paragraph 184, AP 170 may indicate to WTRUs 102 in UMM frame  which MIMO technology to use, beamforming can be one of the technologies, hence this information is interpreted as a beamforming report, the Resp packets 1904 of Fig 19 of Ghosh would correspond to the NDP packets 2820, 2840, 2860 of Chun, even though the beamforming information of Ghosh is generated after the feedback from all the stations, this would be adapted to the teachings of Chun where each STA is polled sequentially and sends feedback, hence the beamforming information would be generated after each feedback from each station); and
transmit the second beamforming information to the second station, wherein the second station is to utilize the second beamforming information for performing beamforming operations with the access point (Ghosh, Fig 19, items 170, 1906, 102, paragraph 174, AP 170 broadcasts UMM frame 1906, paragraph 175, WTRUs 102 may readjust their frequency offset based on the information in the UMM frame 1906, paragraph 184, AP 170 may indicate to WTRUs 102 in UMM frame  which MIMO technology to use, beamforming can be one of the technologies, hence this information is interpreted as a beamforming report, the Resp packets 1904 of Fig 19 of Ghosh would correspond to the NDP packets 2820, 2840, 2860 of Chun, even though the beamforming information of Ghosh is generated after the feedback from all the stations, this would be adapted to the teachings of Chun where each STA is polled sequentially and sends feedback, hence the beamforming information would be generated after each feedback from each station).

Regarding Claim 3, Chun and Ghosh further teach wherein the null data packet announcement frame includes a set of bits that indicate a type of the null data packet announcement frame (Chun, paragraph 546, in order to distinguish the NDPA frame 2810 from the NDPA frame used for the existing downlink sounding procedure, the NDPA frame 2810 may notify announcement for the UL MU transmission by using the reserved bit, for example, reserved 2 bits of the sounding dialog token field).

Regarding Claim 4, Chun and Ghosh further teaches wherein the set of bits indicate whether the null data packet announcement frame is a very high throughput null data packet announcement frame or a high efficiency null data packet announcement frame (Chun, paragraph 556, NDPs transmitted by each STA are configured by similarly using the NDP format transmitted by the AP, however, the VHT-LTF field of the NDPs transmitted by each STA may be included as large as the resource area (as large as the number of frequencies/streams) indicated by the NDPA frame 2810).

Regarding Claim 5, Chun and Ghosh further teaches wherein the set of bits are located in a sounding dialog token of the null data packet announcement frame (Chun, paragraph 277, the beamformer transmits a VHT Null Data Packet Announcement (VHT NDPA) frame announcing sounding transmission for feedback of the beamformee).

Regarding Claim 6, Chun and Ghosh further teaches wherein the set of bits are a first set of bits in the sounding dialog token of the null data packet announcement frame (Chun, paragraph 546, in order to distinguish the NDPA frame 2810 from the NDPA frame used for the existing downlink sounding procedure, the NDPA frame 2810 may notify announcement for the UL MU transmission by using the reserved bit (for example, reserved 2 bits of the sounding dialog token field), this is interpreted as the first set of bits).

Regarding Claim 9, Chun and Ghosh further teaches wherein the null data packet announcement frame indicates a number of long-training symbols to include in the first null data packet frame and the second null data packet frame (Chun, paragraph 556, the NDPs  transmitted by each STA are configured by similarly using the NDP format transmitted by the AP, however, the VHT-LTF field (alternatively, the HE-LTF field) of the NDPs transmitted by each STA may be included as large as the resource area (as large as the number of frequencies/streams) indicated by the NDPA frame 2810).

Regarding Claim 10, Chun and Ghosh further teaches wherein the number of long-training symbols is equal for both the first null data packet frame and the second null data packet frame and is set to the ma (Chun, paragraph 113, The HT-LTF field may include a data HT-LTF used for channel estimation with respect to spatial stream and an extension HT-LTF additionally used for full channel sounding, accordingly, the number of a plurality of HT-LTF may be equal to or more than the number of transmitted spatial stream.).

Regarding Claim 11, Chun teaches a first station operating in a wireless network, the first station comprising: 
one or more memories (Chun, Fig 32, paragraph 633, apparatus 3210 may be an AP or STA, and includes a processor 3211 and memory 3212); and 
a processor coupled to the one or more memories, wherein the one or more memories include instructions, which when executed by the processor, cause the first station to (Chun, Fig 32, paragraph 633, apparatus 3210 may be an AP or STA, and includes a processor 3211 and memory 3212, inherently the memory would hold instructions to be executed by the processor): 
receive a trigger frame from an access point that triggers a sounding sequence from a set of stations in the wireless network, including the first station and a second station (Chun, Fig 28, paragraph 544, the AP transmits NDPA (null data packet announcement) frame, paragraph 553, each of the STAs transmits NDPs 2820, 2840, and 2860 through the resource area indicated by NDPA frame 2810, hence the NDPA is considered a trigger frame because it triggers the sounding sequence of NDP frames from each of the stations, similarly see Fig 29 paragraphs 569 and 575, the AP transmits buffer status request (BSR)/sounding request frame 2910 and then each STA transmits buffer status (BS)/sounding frames 2920, 2940, and 2960 to the AP),
transmit a first null data packet frame to the access point as part of a first multi-user uplink transmission, wherein the first multi-user uplink transmission involves the first station and the second station and wherein the second station is to transmit a second null data packet frame in the first multi-user uplink transmission (Chun, Fig 28, paragraph 544, the AP transmits NDPA (null data packet announcement) frame to each station, paragraph 553, each of the STAs transmits NDPs 2820, 2840, and 2860 through the resource area indicated by NDPA frame 2810),
Chun does not explicitly teach the below limitation:
receive a multi-user downlink transmission from the access point based on the first multi-user uplink transmission.
However Ghosh teaches the below limitation:
receive a multi-user downlink transmission from the access point based on the first multi-user uplink transmission (Ghosh, Fig 19, paragraph 174, AP 170 broadcasts UMM frame 1906 in response to the Resp packets from each of the WTRUs 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chun by adding a multi-user downlink transmission in response to the first multi-user uplink transmission as taught by Ghosh.    Because Chun and Ghosh teach beamforming, and specifically Ghosh teaches a multi-user downlink transmission in response to the first multi-user uplink transmission for the benefit of the analogous art of determining a group for multiple WTRUs based on a received beamformer capability element (Ghosh, abstract).

Regarding Claim 12, Chun and Ghosh further teaches wherein the multi-user downlink transmission includes first beamforming information describing a channel between the first station and the access point and second beamforming information describing a channel between the second station and the access point (Ghosh, Fig 19, items 170, 1906, 102, paragraph 174, AP 170 broadcasts UMM frame 1906, paragraph 175, WTRUs 102 may readjust their frequency offset based on the information in the UMM frame 1906, paragraph 184, AP 170 may indicate to WTRUs 102 in UMM frame  which MIMO technology to use, beamforming can be one of the technologies, hence this information is interpreted as a beamforming report).

Regarding Claim 13, Chun and Ghosh further teaches wherein the one or more memories include further instructions, which when executed by the processor, cause the first station to: 
transmit data to the access point as part of a second multi-user uplink transmission, wherein the second multi-user uplink transmission is a beamformed transmission that is configured according to the first beamforming information (Ghosh, paragraph 175, WTRUs 102 may readjust their frequency offset based on the information in the UMM frame 1906 before performing UL MU-MIMO in step 1908).

Regarding Claim 14, Chun and Ghosh further teaches wherein the trigger frame indicates a number of long- training symbols to include in the first null data packet frame and the second null data packet frame (Chun, paragraph 556, the NDPs  transmitted by each STA are configured by similarly using the NDP format transmitted by the AP, however, the VHT-LTF field (alternatively, the HE-LTF field) of the NDPs transmitted by each STA may be included as large as the resource area (as large as the number of frequencies/streams) indicated by the NDPA frame 2810).

Regarding Claim 16, Chun and Ghosh further teaches wherein the multi-user downlink transmission is a beamformed transmission that is configured according to beamforming information generated by the access point using the first null data packet frame and the second null data packet frame (Ghosh, Fig 19, items 170, 1906, 102, paragraph 174, AP 170 broadcasts UMM frame 1906, paragraph 175, WTRUs 102 may readjust their frequency offset based on the information in the UMM frame 1906, paragraph 184, AP 170 may indicate to WTRUs 102 in UMM frame  which MIMO technology to use, beamforming can be one of the technologies, hence this information is interpreted as a beamforming report).

Regarding Claim 17, Chun and Ghosh further teaches wherein the trigger frame includes an indication that the first station is to transmit a null data packet frame to the access point (Chun, Fig 28, paragraph 544, the AP transmits NDPA (null data packet announcement) frame, paragraph 553, each of the STAs transmits NDPs 2820, 2840, and 2860 through the resource area indicated by NDPA frame 2810, hence the NDPA is considered a trigger frame because it triggers the sounding sequence of NDP frames from each of the stations).

Regarding Claim 18, Chun and Ghosh further teaches wherein the trigger frame indicates a length of the first multi-user uplink transmission and the length of the first multi-user uplink transmission is set to indicate that the first station is to transmit a null data packet frame to the access point (Ghosh, Fig 19, paragraph 172, Req packet 1902 is sent from the AP 170 to the WTRUs 102, paragraph 173, UL-MIMO WTRUs 102 send Resp packets 1904, Chun, Fig 29, paragraph 544, the AP transmits a NDPA frame 2810 to each station participating in the UL MU).

Regarding Claim 19, Chun and Ghosh further teaches wherein the trigger frame includes first station specific information that indicates information for the first station to perform sounding and second station specific information that indicates information for the second station to perform sounding (Ghosh, Fig 19, paragraph 172, Req packet 1902 is sent from the AP 170 to the WTRUs 102, paragraph 173, UL-MIMO WTRUs 102 send Resp packets 1904, Chun, Fig 29, paragraph 544, the AP transmits a NDPA frame 2810 to each station participating in the UL MU); and 
wherein the trigger frame includes common information that includes information that indicates information for both the first station and the second station to perform sounding (Ghosh, Fig 19, paragraph 172, Req packet 1902 is sent from the AP 170 to the WTRUs 102, paragraph 173, UL-MIMO WTRUs 102 send Resp packets 1904, Chun, Fig 29, paragraph 544, the AP transmits a NDPA frame 2810 to each station participating in the UL MU).

Regarding Claim 20, Chun and Ghosh further teaches wherein the first station specific information includes an identifier of the first station and indicates a number of spatial streams for the first station in the first multi-user uplink transmission (Chun, Fig 25, paragraph 479, STA 1 to STA3 may be allocated with the spatial streams for transmitting the uplink data frame based on the STA ID/address information and the resource allocation information included in the UL MU scheduling frame 2510, Fig 28, paragraph 550, the spatial stream allocated to each STA may be indicated based on n AID12 subfields and resource allocation fields); 
wherein the second station specific information includes an identifier of the second station and indicates a number of spatial streams for the second station in the first multi-user uplink transmission (Chun, Fig 25, paragraph 479, STA 1 to STA3 may be allocated with the spatial streams for transmitting the uplink data frame based on the STA ID/address information and the resource allocation information included in the UL MU scheduling frame 2510, Fig 28, paragraph 550, the spatial stream allocated to each STA may be indicated based on n AID12 subfields and resource allocation fields); and 
wherein the common information includes frequency allocation information for the first station and the second station in the first multi-user uplink transmission (Chun, Fig 25, paragraph 479, STA 1 to STA3 may be allocated with the spatial streams for transmitting the uplink data frame based on the STA ID/address information and the resource allocation information included in the UL MU scheduling frame 2510, Fig 28, paragraph 550, the spatial stream allocated to each STA may be indicated based on n AID12 subfields and resource allocation fields).

Claim 7 is rejected under 35 U.S.C 103 as being unpatentable over Chun (US 2017/0170937) and Ghosh (US 2017/0294953), and further in view of Abraham (US 2015/0009899).  

Regarding Claim 7, Chun and Ghosh teach all the limitations of parent claim 1, but do not explicitly teach wherein the one or more memories include further instructions, which when executed by the processor, further cause the access point to: 
receive an uplink frame from the first station that triggers the access point to transmit the null data packet announcement frame to perform sounding.
However Abraham teaches wherein the one or more memories include further instructions, which when executed by the processor, further cause the access point to: 
receive an uplink frame from the first station that triggers the access point to transmit the null data packet announcement frame to perform sounding (Abraham, paragraph 75, the NDPA frame 422 may transmitted by the AP in response to a certain event, or the transmission of the NDPA frame 422 may be triggered by an action of the AP or another device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chun and Ghosh by adding triggering the NDPA announcement for sounding as taught by Abraham.    Because Chun, Ghosh, and Abraham teach beamforming, and specifically Abraham teaches triggering the NDPA announcement for sounding for the benefit of the analogous art of CSI feedback communicated in a very high throughput (VHT) wireless communications system (Abraham, abstract).

Claim 8 is rejected under 35 U.S.C 103 as being unpatentable over Chun (US 2017/0170937), Ghosh (US 2017/0294953), and Abraham (US 2015/0009899), and further in view of Chun’898 (US 2017/0033898).  

Regarding Claim 8, Chun, Ghosh, and Abraham teach all the limitations of parent claim 7, but do not explicitly teach wherein the uplink frame includes a set of preferred subbands for performing sounding, wherein the one or more memories include further instructions, which when executed by the processor, further cause the access point to: 
generate the null data packet announcement frame based on the set of preferred subbands.
However Chun’898 teaches wherein the uplink frame includes a set of preferred subbands for performing sounding, wherein the one or more memories include further instructions, which when executed by the processor, further cause the access point to (Chun’898, the NDPA frame 400 may be transmitted to the plurality of STAs through different frequency resources (or a subband, a channel) on the basis of DL MU OFDMA): 
generate the null data packet announcement frame based on the set of preferred subbands (Chun’898, the NDPA frame 400 may be transmitted to the plurality of STAs through different frequency resources (or a subband, a channel) on the basis of DL MU OFDMA)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chun, Ghosh, and Abraham by adding preferred subbands for NDPA as taught by Chun’898.    Because Chun, Ghosh, Abraham, and Chun’898 teach beamforming, and specifically Chun’898 teaches preferred subbands for NDPA for the benefit of the analogous art of transmitting a frame on the basis of a sounding procedure (Chun’898, abstract).

Claim 15 is rejected under 35 U.S.C 103 as being unpatentable over Chun (US 2017/0170937) and Ghosh (US 2017/0294953), and further in view of Zhang (US 2015/0117433).  

Regarding Claim 15, Chun and Ghosh teach all the limitations of parent claim 14, but do not explicitly teach wherein a long-training sequence is used for the long training symbols and is spread across tones of the long training symbols, including pilot tones; and 
wherein the first beamforming information is generated based on the long training symbols and indicates which tones of the long training symbols were used for generating the first beamforming information.
However Zhang teaches wherein a long-training sequence is used for the long training symbols and is spread across tones of the long training symbols, including pilot tones (Zhang, paragraph 186, the predetermined sequence and the modified long training sequence each have a length that is greater than or equal to the sum of the number of data tones and the number of pilot tones); and 
wherein the first beamforming information is generated based on the long training symbols and indicates which tones of the long training symbols were used for generating the first beamforming information (Zhang, paragraph 186, the predetermined sequence and the modified long training sequence each have a length that is greater than or equal to the sum of the number of data tones and the number of pilot tones).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chun and Ghosh by adding beamforming information generated based on long training symbols spread across pilot tones as taught by Zhang.    Because Chun, Ghosh, and Zhang teach beamforming, and specifically Zhang teaches beamforming information generated based on long training symbols spread across pilot tones for the benefit of the analogous art of generating a physical layer (PHY) data unit for transmission via a communication channel (Zhang, abstract).

Double Patenting
U.S. Patents 10,992,359 and 10,158,413 belong to the same Patent Family and teach information that is relevant to the current Application, because it presents an invention that is similar to the current Application, and the inventive entity is the same as the current Application. However, a double patenting rejection does not need to be applied, because the claims are sufficiently distinct.   Amongst other reasons, independent claim 1 of the current application recites an interframe space period which is not recited in the parent patent claims, and independent claim 11 recites a sounding sequence which is not recited in the parent patent claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/T.N.D/           Examiner, Art Unit 2412                                                                                                                                                                                             
/CHARLES C JIANG/           Supervisory Patent Examiner, Art Unit 2412